PER CURIAM.
Daniel Eugene Holloway appeals his placement on probation (adjudication withheld) for loitering, grand theft, petit theft, and two counts of burglary. We affirm the order of probation, but remand for modification of the probationary term.
Only one of the points appellant raises has merit. He was given five years probation on the loitering count and one year probation on the petit theft count. However, both loitering, a violation of section 856.021, Florida Statutes (1979), and petit theft, a violation of section 812.014(2)(c), are second-degree misdemeanors, for which the maximum probationary term is six months. § 948.04(1); Alderman v. State, 356 So.2d 928 (Fla. 2d DCA 1978).
Accordingly, these parts of the order of probation setting forth the terms of probation on the loitering and petit theft counts are vacated and the cause remanded with directions to impose new probationary terms within the maximum allowable by statute. The order of probation is otherwise affirmed.
SCHEB, C. J., and HOBSON and BOARDMAN, JJ., concur.